Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 1 of 10 PageID 1887




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


   MICHAEL JAMES GOFF,

                  Plaintiff,

   v.                                                    Case No. 8:19-cv-1185-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                  Defendant.
                                               /

                                               ORDER

          Plaintiff seeks judicial review of the denial of his claim for a period of disability,

   disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). As the

   Administrative Law Judge’s (“ALJ”) decision was based on substantial evidence and employed

   proper legal standards, the Commissioner’s decision is affirmed.

                                                   I.
          A.      Procedural Background

          Plaintiff filed an application for a period of disability, DIB, and SSI (Tr. 205-220). The

   Social Security Administration (“SSA”) denied Plaintiff’s claims both initially and upon

   reconsideration (Tr. 66-124, 127-44). Plaintiff then requested an administrative hearing (Tr.

   145-46). Per Plaintiff’s request, the ALJ held a hearing at which Plaintiff appeared and testified

   (Tr. 25-43). Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff

   not disabled and accordingly denied Plaintiff’s claims for benefits (Tr. 7-24). Subsequently,

   Plaintiff requested review from the Appeals Council, which the Appeals Council denied (Tr. 1-

   6, 201-04). Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now

   ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).
Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 2 of 10 PageID 1888




          B.      Factual Background and the ALJ’s Decision

          Plaintiff, who was born in 1974, claimed disability beginning January 24, 2014 (Tr.

   205). 1 Plaintiff completed one year of college (Tr. 235). Plaintiff’s past relevant work

   experience included work as a pharmacy technician; doughnut maker; stock clerk, retail; sales

   clerk, food; grocery bagger; sales clerk, retail; and a counter attendant (Tr. 39, 235). Plaintiff

   alleged disability due to diabetes, chronic back spasms, sleep apnea, high blood pressure,

   cellulitis, neuropathy, mental issues, vascular surgery, and chronic obstructive pulmonary

   disorder (“COPD”) (Tr. 234).

          In rendering the administrative decision, the ALJ concluded that Plaintiff met the

   insured status requirements through December 31, 2014 and had not engaged in substantial

   gainful activity since January 24, 2014, the alleged onset date (Tr. 12-13). After conducting a

   hearing and reviewing the evidence of record, the ALJ determined Plaintiff had the following

   severe impairments: diabetes, obesity, COPD, left knee osteoarthritis, and neuropathy (Tr. 13).

   Notwithstanding the noted impairments, the ALJ determined Plaintiff did not have an

   impairment or combination of impairments that met or medically equaled one of the listed

   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 14). The ALJ then concluded

   that Plaintiff retained a residual functional capacity (“RFC”) to perform sedentary work, except

   that Plaintiff could lift up to 10 pounds occasionally; stand or walk for approximately two hours

   per eight-hour workday; sit for approximately six hours per eight-hour workday with normal

   breaks; could occasionally balance, stoop, crouch, kneel, crawl, and climb ladders, ropes,

   scaffolds, ramps, or stairs; should avoid concentrated exposure to hazards; and should avoid

   concentrated exposure to irritants, such as fumes, odors, dusts, and gases (Tr. 14-15). In


   1
     The application for SSI indicates an alleged onset date of September 9, 2009 (Tr. 212), but
   the application for DIB and the ALJ’s decision use the alleged onset date of January 24, 2014
   (Tr. 13, 205).


                                                   2
Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 3 of 10 PageID 1889




   formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints and

   determined that, although the evidence established the presence of underlying impairments that

   reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as to the

   intensity, persistence, and limiting effects of his symptoms were not entirely consistent with the

   medical evidence and other evidence (Tr. 15).

           Considering Plaintiff’s noted impairments and the assessment of a vocational expert

   (“VE”), however, the ALJ determined Plaintiff could not perform his past relevant work (Tr.

   17). Given Plaintiff’s background and RFC, the VE testified that Plaintiff could perform other

   jobs existing in significant numbers in the national economy, such as an order clerk, food and

   beverage; a call-out operator; and a charge account clerk (Tr. 18-19). Accordingly, based on

   Plaintiff’s age, education, work experience, RFC, and the testimony of the VE, the ALJ found

   Plaintiff not disabled (Tr. 19).

                                                   II.

          To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

   to engage in any substantial gainful activity by reason of any medically determinable physical

   or mental impairment which can be expected to result in death or which has lasted or can be

   expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§

   423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results

   from anatomical, physiological, or psychological abnormalities, which are demonstrable by

   medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

   1382c(a)(3)(D).

           The Social Security Administration, in order to regularize the adjudicative process,

   promulgated the detailed regulations currently in effect.        These regulations establish a

   “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.



                                                   3
Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 4 of 10 PageID 1890




   §§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential review,

   further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

   ALJ must determine, in sequence, the following: whether the claimant is currently engaged in

   substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

   significantly limits the ability to perform work-related functions; whether the severe

   impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

   and whether the claimant can perform his or her past relevant work. If the claimant cannot

   perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ

   to decide if the claimant can do other work in the national economy in view of his or her age,

   education, and work experience. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). A claimant is

   entitled to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-

   42 (1987); 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

          A determination by the Commissioner that a claimant is not disabled must be upheld if

   it is supported by substantial evidence and comports with applicable legal standards. See 42

   U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

   mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

   401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

   marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

   the Commissioner’s decision with deference to the factual findings, no such deference is given

   to the legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007)

   (citations omitted).

          In reviewing the Commissioner’s decision, the court may not reweigh the evidence or

   substitute its own judgment for that of the ALJ, even if it finds that the evidence preponderates

   against the ALJ’s decision. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th



                                                  4
Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 5 of 10 PageID 1891




   Cir. 2004) (citation omitted). The Commissioner’s failure to apply the correct law, or to give

   the reviewing court sufficient reasoning for determining that he or she has conducted the proper

   legal analysis, mandates reversal. Ingram, 496 F.3d at 1260 (citation omitted). The scope of

   review is thus limited to determining whether the findings of the Commissioner are supported

   by substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

   405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam) (citations

   omitted).

                                                 III.


          Plaintiff argues that the ALJ erred at step four of the sequential evaluation process by

   failing to comply with Social Security Ruling (“SSR”) 16-3, which pertains to the evaluation

   of symptoms. Specifically, Plaintiff contends that the ALJ failed to properly consider the need

   for Plaintiff to elevate his legs above waist level during the day; whether Plaintiff would

   experience daytime somnolence; Plaintiff’s difficulties sitting in a chair with arms, given his

   obesity, or a chair with no back, given his back pain; and whether Plaintiff’s sleep apnea would

   cause limitations with concentration, persistence, and pace. In support, Plaintiff cites only to

   his testimony at the administrative hearing but fails to point to any evidence in the record that

   supports his contentions regarding the limitations of his sleep apnea and obesity.           The

   Commissioner, in turn, asserts that the ALJ sufficiently considered all of Plaintiff’s subjective

   complaints and limitations in formulating Plaintiff’s RFC and that substantial evidence supports

   the ALJ’s decision.

          At step four of the sequential evaluation process, the ALJ assesses the claimant’s RFC

   and ability to perform past relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545,

   416.920(a)(4)(iv), 416.945. To determine a claimant’s RFC, an ALJ makes an assessment

   based on all the relevant evidence of record as to what a claimant can do in a work setting


                                                  5
Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 6 of 10 PageID 1892




   despite any physical or mental limitations caused by the claimant’s impairments and related

   symptoms. See 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). In rendering the RFC, therefore,

   the ALJ must consider the medical opinions in conjunction with all the other evidence of record

   and will consider all the medically determinable impairments, including impairments that are

   not severe, and the total limiting effects of each. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(2) &

   (e), 416.920(e), 416.945(a)(2) & (e); see Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987)

   (stating that the “ALJ must consider the applicant’s medical condition taken as a whole”). In

   doing so, the ALJ considers evidence such as the claimant’s medical history; medical signs and

   laboratory findings; medical source statements; daily activities; evidence from attempts to

   work; lay evidence; recorded observations; the location, duration, frequency, and intensity of

   the claimant’s pain or other symptoms; the type, dosage, effectiveness, and side effects of any

   medication or other treatment the claimant takes or has taken to alleviate pain or other

   symptoms; treatment, other than medication, the claimant receives or has received for relief of

   pain or other symptoms; any measures the claimant uses or has used to relieve pain or

   symptoms; and any other factors concerning the claimant’s functional limitations and

   restrictions. SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017); SSR 96-8p, 1996 WL 374184

   (July 2, 1996); 20 C.F.R. §§ 404.1529(c)(3)(i)-(vii), 404.1545(a)(3), 416.929(c)(3)(i)-(vii),

   416.945(a)(3).

          In addition to the objective evidence of record, the Commissioner must consider all of

   the claimant’s symptoms, including pain, and the extent to which these symptoms can

   reasonably be accepted as consistent with the objective evidence and other evidence. See 20

   C.F.R. §§ 404.1529(a), 416.929(a). To establish a disability based on testimony of pain and

   other symptoms, the claimant must show evidence of an underlying medical condition and

   either (1) objective medical evidence confirming the severity of the alleged symptoms or (2)



                                                 6
Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 7 of 10 PageID 1893




   that the objectively determined medical condition can reasonably be expected to give rise to the

   alleged symptoms. Wilson, 284 F.3d at 1225 (citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th

   Cir. 1991)); see 20 C.F.R. §§ 404.1529, 416.929. When the ALJ discredits the claimant’s

   subjective testimony, the ALJ must articulate explicit and adequate reasons for doing so.

   Wilson, 284 F.3d at 1225 (citation omitted). A reviewing court will not disturb a clearly

   articulated finding regarding a claimant’s subjective complaints supported by substantial

   evidence in the record. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (per curiam)

   (citation omitted).

           During the administrative hearing, Plaintiff provided testimony regarding his sleep

   apnea and obesity and the limitations he experienced relating to those impairments. Plaintiff

   testified that he experienced problems with sleepiness during the day and fell asleep “pretty

   often” and “pretty much all day” for 30 minutes or up to two hours (Tr. 32-33). According to

   Plaintiff, he woke up every hour to go to the bathroom and went back to sleep without the CPAP

   machine, which had recently broke, but Plaintiff acknowledged that he slept better with the

   CPAP machine (Tr. 32-33). Plaintiff further testified that he is approximately 5’7” and weighs

   around 421 or 422 pounds, thus rendering him obese (Tr. 33). Plaintiff indicated that he could

   only sit in one place for about 30 minutes before he needed to move around because his legs

   would fall asleep, start to hurt, and swell (Tr. 34). To reduce the swelling, Plaintiff stated that

   he was supposed to keep his legs elevated above his chest (Tr. 35). With regard to sitting

   limitations, Plaintiff testified that he experienced difficulty sitting on a chair without a back,

   such as a stool, for more than five to 10 minutes because of his back pain; he experienced

   difficulty sitting in chairs with arms on the side; and a job with alternating sitting on a stool and

   standing would be difficult because his legs became worn out after standing for 10 or 15 minutes

   (Tr. 37).



                                                    7
Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 8 of 10 PageID 1894




          In rendering the decision, the ALJ properly considered Plaintiff’s sleep apnea and

   obesity and the corresponding limitations stemming from each (Tr. 13-16). At step two, the

   ALJ determined that Plaintiff’s obstructive sleep apnea did not constitute a severe impairment

   as it did not cause Plaintiff more than minimal functional limitations (Tr. 13). In addition, the

   ALJ considered Plaintiff’s limitations in his ability to concentrate, persist, or maintain pace and

   concluded that Plaintiff maintained only mild limitations (Tr. 13). As the ALJ indicated,

   Plaintiff contended that he experienced limitations in focusing generally, but Plaintiff also

   stated that he could drive, prepare meals, play games, and handle his own medical care (Tr. 13,

   29-37, 250-57).

          At step three, in accordance with SSR 02-1p, the ALJ considered Plaintiff’s obesity and

   its potential for causing or contributing to other impairments (Tr. 14). In doing so, the ALJ

   found that the musculoskeletal examinations revealed no significant abnormalities, including

   the following: motor strength, sensation, and reflexes were grossly intact and there were no

   neurological deficits; cardiovascular examinations showed no murmurs, gallops, or rubs; and

   the lungs were clear bilaterally to auscultation and percussion (Tr. 14). Accordingly, the ALJ

   concluded that the evidence indicated few, if any, significant findings related to Plaintiff’s

   obesity and noted that the limitations described in the RFC included consideration of Plaintiff’s

   obesity (Tr. 14).

          Thereafter, at step four, the ALJ determined that Plaintiff maintained the ability to

   perform a reduced range of sedentary work (Tr. 14-15). In making that determination, the ALJ

   specifically referenced and considered Plaintiff’s testimony regarding his sleep apnea, difficulty

   sleeping at night with the corresponding daytime somnolence, and difficulty sitting and

   standing for extended periods of time due to lower extremity issues (Tr. 15). The decision

   reflects that the ALJ considered the objective evidence of record and medical opinion in



                                                   8
Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 9 of 10 PageID 1895




   conjunction with Plaintiff’s subjective complaints and symptoms, including with respect to the

   sleep apnea and lower extremity issues, in determining that Plaintiff’s statements regarding the

   intensity, persistence, and limiting effects were not entirely consistent with the medical

   evidence and other evidence of record (Tr. 14-17). By way of example, the ALJ pointed to

   Plaintiff’s testimony regarding ongoing problems with his lower extremities and indicated that

   the evidence revealed no gait abnormalities, a wide range of daily activities performed by

   Plaintiff, and other inconsistencies between the treatment records and Plaintiff’s allegations (Tr.

   15-17).

             For instance, as the ALJ discussed, with regard to the need to elevate the legs to reduce

   swelling, Plaintiff reported in March and April 2014 that his symptoms of aching, burning, pain,

   and swelling in the legs had not been relieved by diuretic therapy, elevating the legs, over-the-

   counter medication, exercise, or a compression stocking (Tr. 16, 319-21). Notwithstanding the

   noted complaints, Plaintiff demonstrated normal gait, station, and posture upon examination in

   March 2014 (Tr. 16, 319-21). Furthermore, although Plaintiff certainly experienced swelling

   of the lower extremities on a number of occasions, several treatment records indicate that

   Plaintiff likewise demonstrated mild, minimal, or no swelling of the lower extremities upon

   examination (Tr. 15-17, 338, 344-45, 351-52, 357-58, 374, 376, 379, 421-22, 426, 431, 447,

   468, 472, 477, 481, 564). Plaintiff’s statements regarding the need to elevate the legs above the

   chest for extended periods of time on a daily basis therefore do not find support in the record.

   Plaintiff’s statements regarding the effects of his sleep apnea similarly lack support in the

   record. Namely, treatment records from November 2014, March 2015, and April 2016 show

   physical examinations within normal limits and indicate that Plaintiff’s daytime symptoms and

   energy level consistently improved with proper use of the CPAP machine (Tr. 16, 373-79).

   Finally, as to any purported limitations sitting in a chair due to weight and back issues, Plaintiff



                                                     9
Case 8:19-cv-01185-AEP Document 24 Filed 09/21/20 Page 10 of 10 PageID 1896




    points to nothing in the evidence of record that supports such limitations or that details any

    issues with Plaintiff’s ability to sit in a chair. As a result, the ALJ did not err in failing to

    directly address such limitation. Rather, the ALJ’s decision reflects a thorough and proper

    analysis of all of Plaintiff’s impairments and limitations, including consideration of Plaintiff’s

    complaints of pain and other symptoms in accordance with SSR 16-3p. For the foregoing

    reasons, therefore, the ALJ applied the correct legal standards, and the ALJ’s decision is

    supported by substantial evidence.

                                                   IV.

           Accordingly, after consideration, it is hereby

           ORDERED:

           1. The decision of the Commissioner is AFFIRMED.

           2. The Clerk is directed to enter final judgment in favor of the Commissioner and close

    the case.

           DONE AND ORDERED in Tampa, Florida, on this 21st day of September, 2020.




    cc: Counsel of Record




                                                   10
